983 So.2d 1260 (2008)
STATE of Louisiana
v.
Thomas E. HOLT.
No. 2007-KH-1710.
Supreme Court of Louisiana.
June 20, 2008.
PER CURIAM.
Writ granted in part; otherwise denied; case remanded to the district court. The district court is ordered to appoint counsel for relator for purposes of conducting an evidentiary hearing at which it will determine the terms of relator's 1998 aggravated battery sentence. If the transcript correlates with the sentencing minutes, and it appears that relator's probationary term following conviction and sentence for that offense expired on September 14, 2003, nearly two years before the court then revoked probation and made his suspended sentence executory, after his arrest and conviction for distribution of cocaine, the court shall vacate its previous order revoking probation and rendering the underlying sentence executory and shall modify his current term of incarceration accordingly. See La.C.Cr.P. art. 898 ("Upon completion of the period of suspension of sentence or probation . . . the defendant shall have satisfied the sentence imposed.").